Exhibit DEBT EXTINGUISHMENT AGREEMENT THIS DEBT EXTINGUISHMENT AGREEMENT (this “Agreement”) is made effective as of the 2nd day of October 2009, by and between Kevin McAdams (“Creditor”) and RX Scripted, Inc. (the “Company”), each a “Party” and collectively the “Parties.” PRELIMINARY STATEMENTS 1. The Company owes Creditor an aggregate of $33,700 (the “Debt”) as of the date of this Agreement pursuant to a Revolving Credit Promissory Note dated December 12, 2007 (the “Note”, as amended, modified and extended from time to time); 2. The Company and certain shareholders of the Company, including Creditor’s wife, the President of the Company (the “Shareholders”), have previously entered into a Stock Purchase Agreement (the “Purchase Agreement”), pursuant to which the Shareholders have agreed to sell a controlling interest in the Company; and 3. A required condition to the closing of the Purchase Agreement is the forgiveness by the Creditor of the Debt and the extinguishment of the Note. NOW, THEREFORE, in consideration of the mutual agreements contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties do hereby agree as follows: 1.Debt Forgiveness and Note Extinguishment. The
